 1

 2                                                                      JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11

12
     U.S. SECURITIES AND                         Case No. 2:18-cv-07840-CAS-JPRx
13   EXCHANGE COMMISSION,
                                                 [PROPOSED] FINAL
14                Plaintiff,                     JUDGMENT, BY CONSENT, AS
                                                 TO DEFENDANT RONG CHEN
15          v.
16   RONG CHEN, an individual, and
     YUEHONG WANG, an individual,
17
                  Defendants.
18

19

20
           The Securities and Exchange Commission having filed a Complaint and
21
     Defendant Rong Chen (“Defendant”) having entered a general appearance;
22
     consented to the Court’s jurisdiction over Defendant and the subject matter of this
23
     action; consented to entry of this Final Judgment without admitting or denying the
24
     allegations of the Complaint (except as to jurisdiction and except as otherwise
25
     provided herein in Section IV); waived findings of fact and conclusions of law; and
26
     waived any right to appeal from this Final Judgment:
27

28
                    [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT RONG CHEN
 1                                                I.
 2              It Is Hereby Ordered, Adjudged, And Decreed that Defendant is
 3 permanently restrained and enjoined from violating, directly or indirectly, Section

 4 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §

 5 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using

 6 any means or instrumentality of interstate commerce, or of the mails, or of any

 7 facility of any national securities exchange, in connection with the purchase or sale

 8 of any security:

 9        (a)   to employ any device, scheme, or artifice to defraud;
10        (b)   to make any untrue statement of a material fact or to omit to state a
11 material fact necessary in order to make the statements made, in the light of the

12 circumstances under which they were made, not misleading; or

13        (c)   to engage in any act, practice, or course of business which operates or
14 would operate as a fraud or deceit upon any person.

15              IT IS FURTHER ORDERED, Adjudged, And Decreed that, as
16 provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

17 binds the following who receive actual notice of this Final Judgment by personal

18 service or otherwise: (a) Defendant’s officers, agents, servants, employees, and

19 attorneys; and (b) other persons in active concert or participation with Defendant

20 or with anyone described in (a).

21                                                II.
22        It Is Further Ordered, Adjudged, And Decreed that Defendant is liable for
23 disgorgement of $167,092, representing profits gained as a result of the conduct

24 alleged in the Complaint, together with prejudgment interest thereon in the amount

25 of $26,356, and a civil penalty in the amount of $167,092 pursuant to Section 21A

26 of the Exchange Act [15 U.S.C. § 78u-1]. Defendant shall satisfy this obligation

27 by paying $360,540 to the Securities and Exchange Commission within 14 days

28
                                              1
                      [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT RONG CHEN
 1 after entry of this Final Judgment.

 2         Defendant may transmit payment electronically to the Commission, which
 3 will provide detailed ACH transfer/Fedwire instructions upon request. Payment

 4 may also be made directly from a bank account via Pay.gov through the SEC

 5 website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by

 6 certified check, bank cashier’s check, or United States postal money order payable

 7 to the Securities and Exchange Commission, which shall be delivered or mailed to

 8        Enterprise Services Center
 9        Accounts Receivable Branch
10        6500 South MacArthur Boulevard
11        Oklahoma City, OK 73169
12 and shall be accompanied by a letter identifying the case title, civil action number,

13 and name of this Court; Rong Chen as a defendant in this action; and specifying

14 that payment is made pursuant to this Final Judgment.

15        Defendant shall simultaneously transmit photocopies of evidence of
16 payment and case identifying information to the Commission’s counsel in this

17 action. By making this payment, Defendant relinquishes all legal and equitable

18 right, title, and interest in such funds and no part of the funds shall be returned to

19 Defendant. The Commission shall send the funds paid pursuant to this Final

20 Judgment to the United States Treasury.

21        The Commission may enforce the Court’s judgment for disgorgement and
22 prejudgment interest by moving for civil contempt (and/or through other collection

23 procedures authorized by law) at any time after 14 days following entry of this

24 Final Judgment. Defendant shall pay post judgment interest on any delinquent

25 amounts pursuant to 28 U.S.C. § 1961.

26                                                 III.
27        It Is Further Ordered, Adjudged, And Decreed that the Consent is
28 incorporated herein with the same force and effect as if fully set forth herein, and


                                               2
                   [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT RONG CHEN
 1 that Defendant shall comply with all of the undertakings and agreements set forth

 2 therein.

 3                                                IV.
 4        It Is Further Ordered, Adjudged, And Decreed that, solely for purposes of
 5 exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C.

 6 §523, the allegations in the complaint are true and admitted by Defendant, and

 7 further, any debt for disgorgement, prejudgment interest, civil penalty or other

 8 amounts due by Defendant under this Final Judgment or any other judgment, order,

 9 consent order, decree or settlement agreement entered in connection with this

10 proceeding, is a debt for the violation by Defendant of the federal securities laws or

11 any regulation or order issued under such laws, as set forth in Section 523(a)(19) of

12 the Bankruptcy Code, 11 U.S.C. §523(a)(19).

13                                                V.
14               It Is Further Ordered, Adjudged, And Decreed that this Court shall
15 retain jurisdiction of this matter for the purposes of enforcing the terms of this

16 Final Judgment.

17                                                VI.
18        There being no just reason for delay, pursuant to Rule 54(b) of the Federal
19 Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment

20 forthwith and without further notice.

21

22   Date: March 1, 2019                       _____________________________________
                                               Honorable Christina A. Snyder
23                                             UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                              3
                   [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT RONG CHEN
